Title: To James Madison from Sylvanus Bourne, 22 April 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 22 April 1806, Amsterdam. “You will perceive by the within that matters bear a warlike appearance between England & Prussia & that those of the north of Europe are again Clouded with a like aspect. Should the UStates succeed to preserve her peace the consequences must be highly valuable to our Country. GB seems now to suffer our vessells to pass more freely than before but those which have been taken in for adjudication are Still condemned on the old grounds of a continued voyage &c.
                    “The affairs of Europe are at present so unsteady & confused that it would be presumption to predict the result of political events or the effects their operation may have on Commercial enterprizes.”
                